THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE AFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

  

NYXIO TECHNOLOGIES CORP.

 

WARRANT TO PURCHASE 250,000,000 SHARES

(SUBJECT TO ADJUSTMENT)

OF COMMON STOCK

 

(Void after September 4, 2019)

 

This certifies that for value BEAUFORT CAPITAL PARTNERS LLC, or registered
assigns ("Holder"), is entitled, subject to the terms set forth below, at any
time from and after March 4, 2015 (the "Original Issuance Date") and before 5:00
p.m., Eastern Time, on September 4, 2019, to purchase from NYXIO TECHNOLOGIES
CORP., a Nevada corporation (the "Company"), 250,000 ,000 shares (subject to
adjustment as described herein), of common stock (the "Common Stock") of the
Company, as constituted on the Original Issuance Date, upon surrender hereof, at
the principal office of the Company referred to below, with a duly executed
subscription form in the form attached hereto as Exhibit A and simultaneous
payment therefor in lawful money of the United States or otherwise as
hereinafter provided, at the exercise price per share equal to $.0001 per share,
as may be adjusted as provided elsewhere herein (the ''Purchase Price"). Term
"Common Stock" shall include, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant. The term "Warrants" as used herein shall include this Warrant and
any warrants delivered in substitution or exchange therefor as provided herein.
This Warrant was issued to the Holders in connection with the sale by the
Company to the Holder of the Company's convertible note at a 45% discounted Note
dated September, 4, 2014 in the aggregate principal amount of $25,000 (the
"Note").

 

1.                    Exercise.

 

A.                 This Warrant may be exercised at any time or from time to
time from and after the Original Issuance Date and before 5:00 p.m., Eastern
Time, on September, 4, 2014, on any business day, for the full number of shares
of Common Stock called for hereby, by surrendering it at the principal office of
the Company, at 1330 S.W. 3RD AVE. PORTLAND , OREGON 97201, with the
subscription form duly executed, together with payment in an amount equal to (a)
the number of shares of Common Stock called for on the face of this Warrant, as
adjusted in accordance with the preceding paragraph of this Warrant (without
giving effect to any further adjustment herein) multiplied (b) by the Purchase
Price. Payment of this amount may be made at Holder's choosing either (1) by
payment in cash or by corporate check, payable to the order of the Company, or
(2) by the Company not issuing that number of shares of Common Stock subject to
this Warrant having a Fair Market Value (as defined below) on the date of
exercise equal to such sum. This Warrant may be exercised for less than the full
number of shares of Common Stock at the time called for hereby, except that the
number of shares receivable upon the exercise of this Warrant as a whole, and
the sum payable upon the exercise of this Warrant as a whole, shall be
proportionately reduced. Upon a partial exercise of this Warrant in accordance
with the terms hereof, this Warrant shall be surrendered, and a new Warrant of
the same twenty or and for the purchase of the number of such shares not
purchased upon such exercise shall be issued by the Company to Holder without
any charge therefor. A Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date.
Within two business days after such date, the Company shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of full shares of Common Stock issuable upon such exercise,
together with cash, in lieu of any fraction of a share, equal to such fraction
of the then Fair Market Value on the date of exercise of one full share of
Common Stock. The Company represents, warrants and covenants that it shall at
all reserve for issuance that number of shares of Common Stock equal to 100% of
the shares of Common Stock issuable upon exercise of this Warrant.

 

B.                  "Fair Market Value" shall mean, as of any date, (i) if
shares of the Common Stock are listed on a national securities exchange, the
average of the closing prices as reported for composite transactions during the
twenty (20) consecutive trading days preceding the trading day immediately prior
to such date or, if no sale occurred on a trading day, then the mean between the
closing bid and asked prices on such exchange on such trading day; (ii) if
shares of the Common Stock are not so listed but are traded on the Nasdaq/ OTC
Markets SmallCap Market www.nasdaq.com ("NSCM"), the average of the closing
prices as reported on the NSCM during the twenty (20) consecutive trading days
preceding the trading day immediately prior to such date or, if no sale occurred
on a trading day, then the mean between the highest bid and lowest asked prices
as of the close of business on such trading day, as reported on the NSCM; or if
applicable, the Nasdaq National Market ("NNM"), or if not then included for
quotation on the NNM or NSCM, the average of the highest reported bid and lowest
reported asked prices as reported by the OTC Bulletin Board or the National
Quotations Bureau, as the case may be, or (iii) if the shares of the Common
Stock are not then publicly traded, the fair market price, not less than book
value thereof, of the Common Stock as determined in good faith by the Holder.

 

2.                    Shares Fully Paid; Payment of Taxes. All shares of Common
Stock issued upon the exercise of a Warrant shall be validly issued, fully paid
and non-assessable, and the Company shall pay all taxes and other governmental
charges (other than income taxes to the holder) that may be imposed in respect
of the issue or delivery thereof.

 

 

 

 



3.                    Transfer and Exchange. This Warrant and all rights
hereunder are transferable, in whole or in part, on the books of the Company
maintained for such purpose at its principal office referred to above by Holder
in person or by duly authorized attorney, upon surrender of this Warrant
together with a completed and executed assignment form in the form attached as
Exhibit B, payment of any necessary transfer tax or other governmental charge
imposed upon such transfer and an opinion of counsel reasonably acceptable the
Company stating that such transfer is exempt from the registration requirements
of the Securities Act of 1933, as amended. Upon any partial transfer, the
Company will issue and deliver to Holder a new Warrant or Warrants with respect
to the shares of Common Stock not so transferred. Each taker and holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant
when endorsed in blank shall be deemed negotiable and that when this Warrant
shall have been so endorsed, the holder hereof may be treated by the Company and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby, or
to the transfer hereof on the books of the Company, any notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered Holder hereof as the owner for all purposes.

 

This Warrant is exchangeable at such office for Warrants for the same aggregate
number of shares of Common Stock, each new Warrant to represent the right to
purchase such number of shares as the Holder shall designate at the time of such
exchange.

 

4.                    Anti-Dilution Provisions.

 

A.                 Adjustment for Dividends in Other Stock and Property
Reclassifications. In case at any time or from time to time the holders of the
Common Stock (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received, or, on or after the
record date fixed for the determination of eligible shareholders, shall have
become entitled to receive, without payment therefor,

 

•          any by way of dividend, other or additional stock or other securities
or property (other than

•          any cash or other property paid or payable out of any source other
than retained earnings (determined in accordance with generally accepted
accounting principles) , or

 

•          other or additional stock or other securities or property (including
cash) by way of stock-split, spin-off, reclassification , combination of shares
or similar corporate rearrangement , (other than (x) additional shares of Common
Stock or any other stock or securities into which such Common Stock shall have
been changed, (y) any other stock or securities convertible into or exchangeable
for such Common Stock or such other stock or securities or (z) any Stock
Purchase Rights (as defined below), issued as a stock dividend or stock-split,
adjustments in respect of which shall be covered by the terms of Section 4, then
and in each such case Holder, upon the exercise hereof as provided in Section 1,
shall be entitled to receive the amount of stock and other secunt1es and
property (including cash in the cases referred to in clauses (2) and (3) above)
which such Holder would hold on the date of such exercise if on the Original
Issuance Date Holder had been the holder of record of the number of shares of
Common Stock called for on the face of this Warrant, as adjusted in accordance
with the first paragraph of this Warrant, and had thereafter, during the period
from the Original Issuance Date to and including the date of such exercise,
retained such shares and/or all other or additional stock and other securities
and property (including cash in the cases referred to in clause (2) and (3)
above) receivable by it as aforesaid during such period , giving effect to all
adjustments called for during such period by Section 4.A and Section 4.B.

 

B.                  Adjustment for Reorganization, Consolidation and Merger. In
case of any reorganization of the Company (or any other corporation the stock or
other securities of which are at the time receivable on the exercise of this
Warrant) after the Original Issuance Date, or in case, after such date, the
Company (or any such other corporation) shall consolidate with or merge into
another corporation or entity or convey all or substantially all its assets to
another corporation or entity, then and in each such case Holder, upon the
exercise hereof as provided in Section 1 at any time after the consummation of
such reorganization , consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the exercise of this Warrant prior to such consummation, the stock or other
securities or property to which such Holder would have been entitled upon such
consummation if Holder had exercised this Warrant immediately prior thereto, all
subject to further adjustment as provided in this Section 4; in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.

 

C.                  Sale of Shares Below Purchase Price.

 

•          If at any time or from time to time on or after the Original Issuance
Date, the Company issues or sells, or is deemed by the express provisions of
this Section 4.C to have issued or sold, Additional Shares of Common Stock (as
hereinafter defined), other than as a dividend or other distribution on any
class of stock or upon a subdivision or combination of shares of Common Stock,
for an Effective Price (as hereinafter defined) less than the then existing
Purchase Price, then and in each such case the Purchase Price shall each time be
reduced to the Effective Price at the number of shares of Common Stock issuable
upon exercise of these Warrants shall be increased proportionally.

 

•          For the purpose of making any adjustment required under this Section
4.C, the consideration received by the Company for any issue or sale of
securities shall to the extent it consists of cash be computed at the amount of
cash received by the Company, to the extent it consists of property other than
cash, be computed at the fair value of that property as determined in good faith
by the Holder, and (iii) if Additional Shares of Common Stock, Convertible
Securities (as hereinafter defined) or rights or options to purchase either
Additional Shares of Common Stock or Convertible Securities are issued or sold
together with other stock or securities or other assets of the Company for a
consideration which covers both, be computed as the portion of the consideration
so received that may be reasonably determined in good faith by the Holder to be
allocable to such Additional Shares of Common Stock, Convertible Securities or
rights or options.

 



2

 

 

•          For the purpose of the adjustment required under this Section 4.C, if
the Company issues or sells any rights or options for the purchase of, or stock
or other securities convertible into or exchangeable for, Additional Shares of
Common Stock (such convertible or exchangeable stock or securities being
hereinafter referred to as "Convertible Securities") and if the Effective Price
of such Additional Shares of Common Stock is less than either the Fair Market
Value or the Purchase Price then in effect, then in each case the Company shall
be deemed to have issued at the time of the issuance of such rights or options
or Convertible Securities the maximum number of Additional Shares of Common
Stock issuable upon exercise, conversion or exchange thereof and to have
received as consideration for the issuance of such shares an amount equal to the
total amount of the consideration, if any, received by the Company for the
issuance of such rights or options or Convertible Securities, plus, in the case
of such rights or options, the minimum amounts of consideration, if any, payable
to the Company upon the exercise of such rights or options, plus, in the case of
Convertible Securities, the minimum amounts of consideration, if any, payable to
the Company (other than by cancellation of liabilities or obligations evidenced
by such Convertible Securities) upon the conversion or exchange thereof.

 

•          For the purpose of the adjustment required under this Section 4.C, if
the Company issues or sells, or is deemed by the express provisions of this
subsection to have issued or sold, any rights or options for the purchase of
Convertible Securities and if the Effective Price of the Additional Shares of
Common Stock underlying such Convertible Securities is less than either the Fair
Market Value or the Purchase Price then in effect, then in each such case the
Company shall be deemed to have issued at the time of the issuance of such
rights or options the maximum number of Additional Shares of Common Stock
issuable upon conversion or exchange of the total amount of Convertible
Securities covered by such rights or options and to have received as
consideration for the issuance of such Additional Shares of Common Stock an
amount equal to the amount of consideration , if any, received by the Company
for the issuance of such rights or options, plus the minimum amounts of
consideration, if any, payable to the Company upon the exercise of such rights
or options and plus the minimum amount of consideration, if any, payable to the
Company (other than by cancellation of liabilities or obligations evidenced by
such Convertible Securities) upon the conversion or exchange of such Convertible
Securities.

 

•          "Additional Shares of Common Stock" shall mean all shares of Common
Stock issued by the Company on or after the Original Issuance Date, whether or
not subsequently reacquired or retired by the Company other than (i) shares of
Common Stock issuable upon exercise of this Warrant of the Note and (ii) shares
of Common Stock issuable upon exercise of warrants, options or other convertible
securities to purchase Common Stock issued and outstanding as of the Original
Issuance Date (provided that the exercise price and other terms of such
warrants, options or other convertible securities are not modified after the
Original Issuance Date to adjust the exercise price). The "Effective Price" of
Additional Shares of Common Stock shall mean the quotient determined by dividing
the total number of Additional Shares of Common Stock issued or sold, or deemed
to have been issued or sold by the Company under this Section 4.C, into the
aggregate consideration received, or deemed to have been received, by the
Company for such issue under this Section 4.C, for such Additional Shares of
Common Stock. "Other Securities" with respect to an issue or sale of Additional
Shares of Common Stock shall mean Convertible Securities other than the Warrants
including this Warrant; "the number of shares of Common Stock underlying Other
Securities" on a particular date shall mean the number of shares of Common Stock
issuable upon the exercise, conversion or exchange, as the case may be, of such
Other Securities at the close of business on such date.

 

•          Other than a reduction pursuant to its applicable anti-dilution
prov1s10ns, any reduction in the conversion price of any Convertible Security,
whether outstanding on the Original Issuance Date or thereafter , or the
subscription price of any option, warrant or right to purchase Common Stock or
any Convertible Security (whether such option, warrant or right is outstanding
on the Original Issuance Date or thereafter), to an Effective Price less than
the Fair Market Value or the then Purchase Price shall be deemed to be an
issuance of such Convertible Security and the issuance of all such options,
warrants or subscription rights, and the provisions of Sections 4.C. shall apply
thereto mutatis mutandis.

 

•          In case any shares of stock or other securities, other than Common
Stock, shall at the time be receivable upon the exercise of this Warrant, and in
case any additional shares of such stock or any additional such securities (or
any stock or other securities convertible into or exchangeable for any such
stock or securities) shall be issued or sold for a consideration per share such
as to dilute the purchase rights evidenced by this Warrant, then and in each
such case the Purchase Price shall forthwith be adjusted, substantially in the
manner provided for above in this Section 4.C, so as to protect the Holder of
this Warrant against the effect of such dilution.

 

•          In case the Company shall take a record of the holders of shares of
its stock of any class for the purpose of entitling them (a) to receive a
dividend or a distribution payable in Common Stock or in Convertible Securities,
or (b) to subscribe for, purchase or otherwise acquire Common Stock or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the Additional Shares of Common Stock issued or sold or
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution, or the date of the granting of such rights of
subscription, purchase or other acquisition, as the case may be.

 

D.                 Adjustment for Certain Dividends and Distributions. If the
Company at any time or from time to time makes, or fixes a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in additional shares of Common Stock, then and in
each such event

 

(1)  the Purchase Price then in effect shall be decreased as of the time of such
issuance or, in the event such record date is fixed, as of the close of business
on such record date, by multiplying the Purchase Price then in effect by a
fraction (A) the numerator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and (B) the deno01inator of which
shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date as the case may be, plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided , however , that
if such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Purchase Price
shall be recomputed accordingly as of the close of business on such record date,
and thereafter the Purchase Price shall be adjusted pursuant to this Section 4.D
as of the time of actual payment of such dividends or distributions; and

 

(2)  the number of shares of Common Stock theretofore receivable upon the
exercise of this Warrant shall be increased, as of the time of such issuance or,
in the event such record date is fixed, as of the close of business on such
record date, in inverse proportion to the decrease in the Purchase Price.

 

3

 

 



E.                  Stock Split and Reverse Stock Split. If the Company at any
time or from time to time effects a reverse stock split or subdivision of the
outstanding Common Stock, the Purchase Price then in effect immediately before
that stock split or subdivision shall be proportionately decreased and the
number of shares of Common Stock theretofore receivable upon the exercise of
this Warrant shall be proportionately increased. If the Company at any time or
from time to time effects a reverse stock split or combines the outstanding
shares of Common Stock into a smaller number of shares, the Purchase Price then
in effect immediately before that reverse stock split or combination shall be
proportionately increased and the number of shares of Common Stock theretofore
receivable upon the exercise of this Warrant shall be proportionately decreased.
Each adjustment under this Section 4.E shall become effective at the close of
business on the date the stock split, subdivision, reverse stock split or
combination becomes effective.

 

F.                  No Impairment. The Company will not, by amendment of its
Amended and Restated Articles of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company but will at all times in good faith assist in the carrying out of all
the provisions of this Section 4 and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holders of the
Warrants against impairment.

 

G.                 Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 4,
the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of a
Warrant a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company shall, upon the written request at any time of any holder of a Warrant,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, (ii) Purchase Price at the time in
effect, and (iii) the number of shares of Common Stock and the amount, if any,
of other property which at the time would be received upon the exercise of the
Warrant.

 

H.                 Adjustment for Certain Events. If at any time after the
Original Issuance Date ,the share price, of a share of common stock loses the
bid (ex: $.01 on the ask with zero market makers on the bid on level 2), loses
DTC eligibility, and/or gets "chilled for deposit", then the Purchase Price
resets to $.00001 if it is not then below $.01.

 

5.                    Notices of Record Date. In case:

 

A.                 the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
the Warrants) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or

 

B.                  of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation, or

 

C.                  of any voluntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company will mail or cause to be
mailed to each holder of a Warrant at the time outstanding a notice specifying,
as the case may be, (a) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (b) the date on which such
reorganization, reclassification , consolidation, merger, conveyance,
dissolution, liquidation or winding-up is expected to take place, and the time,
if any is to be fixed, as of which the holders of record of Common Stock (or
such stock or securities at the time receivable upon the exercise of the
Warrants) shall be entitled to exchange their shares of Common Stock (or such
other stock or securities) for securities or other property deliverable upon
such reorganization , reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up, such notice shall be mailed at least
twenty (20) days prior to the date therein specified.

 

6.                    Stock Purchase Rights. If at any time or from time to
time, the Company grants or issues to the record holders of the Common Stock any
options, warrants or subscription rights (collectively, the "Stock Purchase
Rights") entitling a holder to purchase Common Stock or any security convertible
into or exchangeable for Common Stock or to purchase any other stock or
securities of the Company, the Holder shall be entitled to acquire, upon the
terms applicable to such Stock Purchase Rights, the aggregate Stock Purchase
Rights which Holder could have acquired if Holder had been the record holder of
the maximum number of shares of Common Stock issuable upon exercise of this
Warrant on both (x) the record date for such grant or issuance of such Stock
Purchase Rights, and (y) the date of the grant or issuance of such Stock
Purchase Rights.

 

7.                    Loss or Mutilation. Upon receipt by the Company of
evidence satisfactory to it (in the exercise 'of reasonable discretion) of the
ownership of and the loss, theft, destruction or mutilation of any Warrant and
(in the case of loss, theft or destruction) of indemnity satisfactory to it (in
the exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant.

 

8.                    Reservation of Common Stock. The Company shall at all
times reserve and keep available for issue upon the exercise of Warrants such
number of its authorized but unissued shares of Common Stock as will be
sufficient to permit the exercise in full of all outstanding Warrants.

 

9.                    No Redemption of Warrant. This Warrant may not be
redeemed.

 

4

 

 



10.                 Notices. All notices and other communications from the
Company to the Holder of this Warrant shall be mailed by first class, registered
or certified mail, postage prepaid, to the address furnished to the Company in
writing by the last holder of this Warrant who shall have furnished an address
to the Company in writing.

 

11.                 Change; Modifications; Waiver. The terms of this Warrant may
only be amended, waived and or modified by written agreement of the Company and
the Holder

 

12.                 Headings. The headings in this Warrant are for purposes of
convenience m reference only, and shall not be deemed to constitute a part
hereof.

 

[Remainder of page intentionally left blank]

 

5

 

 

13.                 Law; Etc. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements.

 

Dated: 9/5/2014

 

 

NYXIO TECHNOLOGIES CORP.

 

By: /s/ Giorgio Johnson

Name:

Title:

 

6

 

 

EXHIBIT A

 

SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases _____ of the number of shares of Common Stock of NYXIO
TECHNOLOGIES CORP., purchasable with this Warrant, and herewith makes payment
therefor, all at the price and on the terms and conditions specified in this
Warrant.

 

Dated:

 

 

______________________________________

(Signature of Registered Owner)

 

_______________________________________

(Street Address)

 

_______________________________________

(City / State / Zip Code)

 

7

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee Address No. of Shares

 

 

and does hereby irrevocably constitute and appoint ________________ Attorney to
make such transfer on the books of NYXIO TECHNOLOGIES CORP., maintained for the
purpose, with full power of substitution in the premises.

 

Date:_______________________

 

 

_______________________________

(Signature)

 

________________________________

(Witness)

 

 

The undersigned Assignee of the Warrant hereby makes to NYXIO TECHNOLOGIES
CORP., as of the date hereof, with respect to the Assignee, all of the
representations and warranties made by the Holder, and the undersigned Assignee
agrees to be bound by all the terms and conditions of the Warrant , dated
September, 4, 2014 of NYXIO TECHNOLOGIES CORP.

 

Date:_______________________

 

 

_______________________________

(Signature)

 



8

 

